          Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 1 of 13 Page ID #:1



1    Bethany Stevens (SBN 245672)
     bstevens@wscllp.com
2    Amanda Walker (SBN 252380)
     awalker@wscllp.com
3    WALKER STEVENS CANNOM LLP
     500 Molino Street, Suite 118
4    Los Angeles, California 90013
     Telephone: (213) 712-9145
5    Fax: (213) 403-4906
6    Michael Ng (SBN 237915)
     michael.ng@kobrekim.com
7    Daniel Zaheer (SBN 237118)
     daniel.zaheer@kobrekim.com
8    KOBRE & KIM LLP
     150 California Street, 19th Floor
9    San Francisco, California 94111
     Telephone: (415) 582-4800
10
     Christopher Cogburn*
11   *pro hac vice to be filed
     christopher.cogburn@kobrekim.com
12   KOBRE & KIM LLP
     800 Third Avenue
13   New York, New York 10022
     Telephone: (212) 488-1200
14
     Attorneys for Petitioner
15   Shanghai Lan Cai Asset
     Management Co, Ltd.
16

17
                             UNITED STATES DISTRICT COURT
18
                           CENTRAL DISTRICT OF CALIFORNIA
19
                                        WESTERN DIVISION
20

21                                                                 2:18-cv-10255
     SHANGHAI LAN CAI ASSET                         Civil Case No. _______________
22   MANAGEMENT CO, LTD.,
                                                    PETITION TO CONFIRM
23                        Petitioner,               ARBITRATION AWARD
24
     v.
25

26   JIA YUETING,

27                        Respondent.
28
     _____________________________________________________________________________________________
                              PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 2 of 13 Page ID #:2



1          Petitioner Shanghai Lan Cai Asset Management Co, Ltd. (“SLC”) hereby
2    petitions this Court for an order and judgment confirming a final, binding
3    arbitration award (the “Final Award”) issued in Beijing, China on January 22,
4    2018, against Respondent Jia Yueting and two companies in which Jia had a
5    substantial ownership interest: LeTV Sports Culture Develop (Beijing) Co.,
6    Limited (“LeTV”) and TV Plus Holdings (Beijing) Limited (“TV Plus” and,
7    together with Jia and LeTV, the “Arbitration Respondents”). This Petition is
8    supported by an accompanying Memorandum and a Declaration of Jian Kang
9    dated December 10, 2018 (“First Kang Declaration”). In support of this Petition,
10   SLC respectfully states as follows:
11                                 NATURE OF ACTION
12         1.     SLC brings this proceeding under Section 207 of the Federal
13   Arbitration Act (“FAA”), 9 U.S.C. § 207, and Article III of the 1958 Convention
14   for the Recognition and Enforcement of Foreign Arbitral Awards (the “New York
15   Convention”), to confirm the Final Award. The tribunal of three arbitrators (the
16   “Tribunal”) that issued the Final Award was duly constituted under the 2015
17   Arbitration Rules of the Beijing Arbitration Commission.
18         2.     The Final Award concluded Beijing Arbitration Commission case
19   number (2018) Jing Zhong Cai Zi No. 0146 (the “Arbitration”), which resolved a
20   dispute between SLC and Jia, LeTV and TV Plus.
21         3.     SLC respectfully requests that this Court confirm the Final Award and
22   incorporate its terms into a judgment in favor of SLC. SLC also seeks to recover
23   the fees and expenses incurred in confirming the Final Award, along with such
24   further relief as this Court may find just and proper.
25                                         PARTIES
26         4.     Petitioner Shanghai Lan Cai Asset Management Co, Ltd. is a
27   corporation organized under the laws of the People’s Republic of China, with its
28
                                               1
                            PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 3 of 13 Page ID #:3



1    principal place of business in Shanghai, People’s Republic of China. (First Kang
2    Decl. ¶ 4.)
3            5.    Respondent Jia Yueting is a Chinese citizen who lives in California.
4    His permanent address is 7 Marguerite Drive, Rancho Palos Verdes, California.
5    (Id.)
6                               JURISDICTION AND VENUE
7            6.    This proceeding arises under Article III of the New York Convention.
8    Chapter 2 of the Federal Arbitration Act, codified at 9 U.S.C. § 201 et seq., applies
9    the New York Convention to award-recognition actions brought in the courts of the
10   United States.
11           7.    This Court has jurisdiction over the subject matter of this proceeding
12   under 9 U.S.C. § 203, which provides that “[t]he district courts of the United
13   States . . . have original jurisdiction over” any “action or proceeding falling under
14   the [New York] Convention.” This proceeding “fall[s] under the Convention”
15   because it arises out of a commercial contract between SLC and Jia, neither of whom
16   are citizens of the United States. See 9 U.S.C. § 202 (providing that an “arbitral
17   award arising out of a legal relationship . . . which is considered as commercial . . .
18   falls under the Convention” unless the relationship is “entirely between citizens of
19   the United States”). In addition, the Final Award was made in the People’s Republic
20   of China, which is a party to the New York Convention.
21           8.    28 U.S.C. § 1331 also gives the Court subject-matter jurisdiction over
22   this proceeding, because it is a “civil action[] arising under the . . . laws, or treaties
23   of the United States.”
24           9.    The Court has personal jurisdiction over Jia because he is a resident of
25   California.
26           10.   Venue in this District is proper under 28 U.S.C. § 1391(b)(1) because
27   the sole Respondent, Jia, resides within this District.
28
                                                 2
                              PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 4 of 13 Page ID #:4



1                                     BACKGROUND
2           11.    The Final Award resolved a dispute between SLC and the Arbitration
3    Respondents that arose under two related agreements. The first of those
4    agreements (the “Loan Contract”) set forth the terms under which SLC—acting as
5    an agent of investor-users of Lancai.cn, an internet-based financing platform—
6    extended a ¥50 million loan to LeTV. (First Kang Decl. Ex. 1 at 2; see generally
7    First Kang Decl. Ex. 2.) Under the second agreement (the “Guarantee”), Jia and
8    TV Plus guaranteed the loan to LeTV, assuming joint and several liability for any
9    failure by LeTV to perform its obligations under the Loan Contract. (First Kang
10   Decl. Ex. 1 at 2; see generally First Kang Decl. Ex. 3.)
11          12.    The Loan Contract provided for a term of 12 months, running from
12   the date on which SLC disbursed the loan funds to LeTV. (First Kang Decl. Ex. 2
13   art. 2(I).) LeTV was to repay the ¥50 million principal in a single lump-sum
14   payment at the conclusion of the 12-month term, while settling outstanding interest
15   on each of five dates (the “Interest Settlement Dates”) over the course of the term.
16   (Id. art. 3(II), (IV).) The Loan Contract provided for an annual interest rate of 7.5
17   percent. (Id. art. 3(III).) In the event of a default by LeTV, an additional “0.05
18   percent per day” would accrue under the Loan Contract until the default was cured.
19   (Id. art. 3(VII).)
20          13.    The parties executed the Loan Contract and the Guarantee on
21   December 1, 2016. SLC disbursed the loan funds to LeTV’s nominated recipient
22   on December 2, 2016. Under the terms governing the Interest Settlement Dates,
23   LeTV was required to pay all interest outstanding on the loan as of December 15,
24   2016, March 15, 2017, June 15, 2017, and September 15, 2017. (See First Kang
25   Decl. Ex. 2 art. 3(IV).) The principal, together with any remaining interest, was
26   due by December 2, 2017. (See id. art. 3(II).)
27          14.    LeTV made the interest payments required on the first two Interest
28   Settlement Dates. To this day—more than one year after the date on which LeTV
                                               3
                            PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 5 of 13 Page ID #:5



1    was required to repay the loan principal and all remaining interest—neither LeTV
2    nor its guarantors, Jia and TV Plus, have made any additional payments to SLC.
3                   THE ARBITRATION AND THE FINAL AWARD
4          15.    Article 13 of the Loan Contract provided for arbitration in the event of
5    a dispute between the parties:
6                 (I)      The Contract shall be governed by the laws of the People’s
7                          Republic of China.
8                 (II)     Any dispute arising from the performance of the [Loan]
9                          Contract may be resolved through consultation, failing which
10                         either Party may bring such dispute for arbitration by the
11                         Beijing Arbitration Commission.
12   (First Kang Decl. Ex. 2 art. 13.)
13         16.    Article 11 of the Guarantee contained a nearly identical arbitration
14   provision:
15                Any dispute arising from or in connection with this [Guarantee] shall
16                be settled through negotiation by the parties hereto, failing which,
17                shall be submitted to Beijing Arbitration Commission for arbitration
18                in accordance with the prevailing rules of arbitration of such
19                commission. The arbitration award shall be final, binding upon each
20                party.
21   (First Kang Decl. Ex. 3 art. 11.3.)
22         17.    When LeTV failed to make the payment due on June 15, 2017, SLC
23   referred the matter to arbitration before the Beijing Arbitration Commission,
24   consistent with the arbitration clauses in both the Loan Contract and the Guarantee.
25   On June 28, 2017, the Beijing Arbitration Commission accepted SLC’s request for
26   arbitration against Jia and the other two Arbitration Respondents.
27         18.    The Tribunal was duly appointed by the Director of the Beijing
28   Arbitration Commission in accordance with the Commission’s rules. (First Kang
                                                4
                             PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 6 of 13 Page ID #:6



1    Decl. Ex. 1 at 1.) Mr. Wu Shengchun, a senior economist specializing in guaranty
2    law, loan contracts, and international finance, was appointed as chief arbitrator.
3    (First Kang Decl. ¶ 8.) He was joined on the Tribunal by Ms. Kang Le, an
4    arbitrator specializing in investment and financing disputes, and Mr. Han Xu, who
5    specializes in finance, loan contracts, and the law of corporations. (Id. ¶ 8.) The
6    Arbitration was conducted in Beijing under the Beijing Arbitration Commission
7    rules. (First Kang Decl. Ex. 1 at 1.)
8          19.    The Tribunal scheduled its first hearing for October 27, 2017. (Id.)
9    Despite receiving the Commission’s written notice advising him of the hearing, Jia
10   (along with the other two Arbitration Respondents) failed to appear. (Id.) But
11   despite his absence, Jia was able to present his case to the Tribunal: the Tribunal
12   set a second hearing for December 1, 2017, at which Jia appeared and was
13   represented by counsel. Jia’s counsel produced evidence and made oral arguments
14   on his behalf. (Id.)
15         20.    On January 22, 2018, after hearing all parties’ oral presentations,
16   examining the evidence, and engaging in panel discussions, the Tribunal issued the
17   16-page Final Award. (Id. at 1–2.) The Tribunal unanimously found that LeTV
18   defaulted on its obligations under the Loan Contract by failing to repay both the
19   principal and any interest accrued after March 15, 2017. (Id. at 15–16.) The
20   Tribunal also found LeTV liable for post-default interest at an annual rate of 16.5
21   percent—less than the post-default rate provided by the Loan Contract—to be
22   calculated from December 2, 2017, and for SLC’s and the Tribunal’s costs and
23   expenses, calculated at ¥1,446,575.34 and ¥319,740, respectively. (Id. at 16–18.)
24         21.    In addition, the Tribunal concluded that the Guarantee rendered Jia
25   and TV Plus jointly and severally liable for the amounts awarded against LeTV.
26   (Id. at 19–20.) The Tribunal summarized the Guarantee’s legal effect: “When
27   [LeTV] has not performed or has not fully performed [its] debts under the Loan
28   Contract, [SLC] has the right to directly request [TV Plus] and [Jia] to assume the
                                               5
                            PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 7 of 13 Page ID #:7



1    liability of providing guarantee.” (Id. at 19.) The Tribunal further explained that
2    the Guarantee covered not only liabilities for LeTV’s “failure . . . to pay the
3    principal, interest, penalty interest . . . as well as other amounts . . . on time and in
4    full in accordance with the Loan Contract,” but also extended to “all the expenses
5    paid by [SLC] for realization of [its] rights and interests, including but not limited
6    to legal fees, litigation fees, travel expenses, etc.” (Id.)
7           22.    In reaching this conclusion, the Tribunal rejected two arguments Jia
8    raised in an attempt to avoid liability under the Guarantee. First, contrary to Jia’s
9    argument that conditions precedent to his obligation under the Guarantee remained
10   unsatisfied, the Tribunal concluded that “once the Loan Contract expires and
11   [LeTV] has failed to perform . . . the conditions for [TV Plus] and [Jia] to be held
12   liable for providing guarantee have been met.” (Id. at 20.) Jia also contended that
13   the Guarantee provisions imposing joint and several liability upon him personally
14   were invalid under Chinese law. (Id.) The Tribunal dismissed this argument as
15   “without factual and legal basis.” (Id.)
16          23.    The Tribunal therefore ordered Jia and the other Arbitration
17   Respondents to compensate SLC for:
18                 a.     ¥50 million, representing the principal disbursed to LeTV under
19                        the Loan Contract;
20                 b.     principal interest at an annual rate of 7.5 percent to be
21                        calculated from March 15, 2017;
22                 c.     post-default interest at an annual rate of 16.5 percent to be
23                        calculated from December 2, 2017;
24                 d.     ¥507,028, representing SLC’s arbitration costs; and
25                 e.     ¥319,740, representing arbitration expenses disbursed by SLC
26                        to the Beijing Arbitration Commission.
27   (Id. at 21–22.)
28
                                                6
                             PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 8 of 13 Page ID #:8



1          24.    The Tribunal ordered the Arbitration Respondents to pay these
2    amounts “in full within 10 days from the date of service of this Award.”
3    Otherwise, the Arbitration Respondents must pay 200% of the payable interest
4    (i.e., 48 percent per annum) according to the Civil Procedure Law of the People’s
5    Republic of China. (Id. at 22.) To date, neither Jia nor either of the other
6    Arbitration Respondents has paid SLC any part of what it is owed under the Final
7    Award. (First Kang Decl. ¶ 10.)
8          25.    As of December 10, 2018, interest has accrued on the Final Award in
9    the amount of $3,650,246.89 and interest continues to accrue at a rate of $9,557.18
10   per day. (First Kang Decl. ¶ 10.)
11         26.    Jia has not applied to set aside the Final Award in the People’s
12   Republic of China, and his time for doing so expired several months ago. (First
13   Kang Decl. ¶ 11.)
14               BASIS FOR CONFIRMATION OF THE FINAL AWARD
15         27.    The Final Award is a well-reasoned award, issued by respected jurists
16   in a proceeding in which all parties bound by the Final Award actively
17   participated. There is no reason why the Final Award should not be confirmed.
18         28.    Under the New York Convention, as incorporated into United States
19   law through the Federal Arbitration Act, an arbitral award must be confirmed
20   unless one of a limited number of grounds for refusal or deferral applies: “Within
21   three years after an arbitral award falling under the Convention is made, any party
22   to the arbitration may apply to any court having jurisdiction under this chapter for
23   an order confirming the award as against any other party to the arbitration. The
24   court shall confirm the award unless it finds one of the grounds for refusal or
25   deferral of recognition or enforcement of the award specified in the said
26   Convention.” 9 U.S.C. § 207.
27         29.    The party opposing confirmation has the burden of showing that such
28   a ground applies. See Polimaster Ltd. v. RAE Systems, Inc., 623 F.3d 832, 836 (9th
                                              7
                           PETITION TO CONFIRM ARBITRATION AWARD
         Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 9 of 13 Page ID #:9



1    Cir. 2010) (“As the party seeking to avoid enforcement of the award, [the
2    respondent] has the burden of showing the existence of a New York Convention
3    defense. [That] burden is substantial because the public policy in favor of
4    international arbitration is strong, and the New York Convention defenses are
5    interpreted narrowly.” (internal citations omitted)). Jia cannot meet that burden
6    here.
7            30.   The grounds on which a court can refuse or defer confirmation are:
8                  •     the lack of a valid arbitration agreement between the parties;
9                  •     that the award resolves a dispute outside the scope of the
10                       parties’ arbitration agreement;
11                 •     that the award resolves a dispute that, under the laws of the
12                       country where confirmation is sought, cannot be resolved
13                       through arbitration;
14                 •     that the award debtor had no notice of the arbitration
15                       proceedings or was unable to meaningfully participate;
16                 •     that the tribunal was composed and/or the arbitration used
17                       procedures inconsistent with the parties’ arbitration agreement;
18                 •     that the award is not yet binding or has been set aside by a
19                       competent authority of the country in which, or under the law
20                       of which, the award was made; or
21                 •     that confirming the award would contravene the public policy
22                       of the country where confirmation is sought.
23   See New York Convention art. V.
24           31.   As explained further in the accompanying Memorandum, none of
25   these grounds applies here. The plain language of Article 13 of the Loan Contract
26   and Article 11 of the Guarantee makes clear that SLC, Jia, and the other
27   Arbitration Respondents agreed that certain disputes could be resolved by
28   arbitration. (First Kang Decl. Ex. 2 art. 13(II); Ex. 3 art. 11.3.) The Arbitration
                                               8
                            PETITION TO CONFIRM ARBITRATION AWARD
        Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 10 of 13 Page ID #:10



1    concerned precisely such a dispute, one “arising from the performance of the”
2    Loan Contract—and, by extension, “arising from or in connection with” the
3    Guarantee, which made Jia liable for LeTV’s failure to perform under the Loan
4    Contract. (Id.) Nothing in the laws of the United States prohibits resolving this
5    type of dispute through arbitration; to the contrary, the United States has long
6    favored arbitration for the resolution of international commercial disputes. See
7    Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 631
8    (1985) (endorsing “emphatic federal policy in favor of arbitral dispute resolution,”
9    which “applies with special force in the field of international commerce”). Jia had
10   notice of the Arbitration and actively participated in it, presenting his case, with the
11   assistance of counsel, through evidence and argument submitted to the Tribunal.
12   The Tribunal was composed by and followed the procedures of the Beijing
13   Arbitration Commission, as contemplated by the parties’ agreements to arbitrate.
14   The Final Award is binding on the parties and has not been set aside in the
15   People’s Republic of China—the seat of the arbitration—or, as far as SLC is
16   aware, in any other jurisdiction. Finally, confirming the Final Award would offend
17   no public policy of the United States.
18         32.    Accordingly, the New York Convention requires confirmation of the
19   Final Award.
20                                         COUNT I
21          (CONFIRMATION OF FINAL AWARD UNDER 9 U.S.C. § 207)
22         33.    SLC incorporates each and every allegation in the preceding
23   paragraphs as if set forth fully herein.
24         34.    The United States is a contracting party to the New York Convention,
25   as is the People’s Republic of China.
26         35.    The Final Award is governed by the New York Convention (made
27   applicable in this proceeding by Chapter 2 of the Federal Arbitration Act, 9 U.S.C.
28   § 201 et seq.) because the Final Award arises out of a commercial contract between
                                               9
                            PETITION TO CONFIRM ARBITRATION AWARD
        Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 11 of 13 Page ID #:11



1    SLC and Jia, neither of whom are citizens of the United States. See 9 U.S.C.
2    § 202.
3             36.   Article IV of the New York Convention provides that a party applying
4    for confirmation of an award “shall, at the time of the application, supply: (a) [t]he
5    duly authenticated original award or a duly certified copy thereof; [and] (b) [t]he
6    original agreement [to arbitrate] or a duly certified copy thereof.” A duly
7    authenticated copy of the Final Award is attached as Exhibit 1 to the First Kang
8    Declaration, and a duly authenticated copy of the Loan Contract (which sets forth
9    the parties’ agreement to arbitrate in Article 13) is attached as Exhibit 2 to the First
10   Kang Declaration.
11            37.   The Final Award arose out of a legal relationship that is commercial
12   within the meaning of 9 U.S.C. § 202.
13            38.   Under the Guarantee, the Final Award is “final [and] binding upon
14   each party.” (First Kang Decl. Ex. 3 art. 11.3.) Article 50 of the Beijing
15   Arbitration Commission Rules likewise provides that the Final Award is “legally
16   binding from the date on which it [was] made,” and Jia was required to “perform
17   the award in accordance with the time limit for performance specified in the
18   award”; in this case, “within 10 days from the date of service of [the] Award.”
19   (First Kang Decl. Ex. 1 at 21.)
20            39.   Neither Jia nor the other Arbitration Respondents has paid SLC the
21   amounts it is owed under the Final Award. Article 50 of the Beijing Arbitration
22   Commission Rules authorizes judicial relief under these circumstances: “Where
23   any party fails to perform the award, the other party may apply to the competent
24   court for enforcement.”
25            40.   9 U.S.C. § 207 provides that, in an action to confirm an award
26   governed by the New York Convention, the “court shall confirm the award unless
27   it finds one of the grounds for refusal or deferral of recognition or enforcement of
28   the award specified in the said Convention.” 9 U.S.C. § 207 (emphasis added).
                                                10
                             PETITION TO CONFIRM ARBITRATION AWARD
        Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 12 of 13 Page ID #:12



1    The party resisting confirmation has the burden of proving that one of the
2    Convention’s limited, enumerated grounds for refusing or deferring recognition
3    applies. Ministry of Def. of Islamic Republic of Iran v. Gould, Inc., 969 F.2d 764,
4    770 (9th Cir. 1992). That burden is a heavy one, for judicial review of an
5    arbitration award under the New York Convention “is quite circumscribed”; “the
6    district court has little discretion” in view of Congress’s command that “‘[t]he
7    court shall confirm the award unless it finds one of the grounds for refusal or
8    deferral of recognition or enforcement of the award specified in the [New York]
9    Convention.’” Id. (quoting 9 U.S.C. § 207) (emphasis in original).
10         41.    As explained in the accompanying Memorandum, none of the New
11   York Convention’s enumerated grounds for refusing or deferring recognition apply
12   to the Final Award.
13         42.    Under 9 U.S.C. § 207 and Article III of the New York Convention,
14   SLC is entitled to an order confirming the Final Award. Petitioners respectfully
15   request that the Court confirm the Final Award by entering judgment in favor of
16   SLC and against Jia in the amount of the Final Award, with interest as provided
17   therein, plus the costs of this proceeding.
18
19                                 PRAYER FOR RELIEF
20                WHEREFORE, Petitioner Shanghai Lan Cai Asset Management Co,
21   Ltd. respectfully requests:
22                a.     an order of this Court, under 9 U.S.C. § 207 and Article III of
23                       the New York Convention, confirming the Final Award and
24                       entering judgment thereon;
25                b.     a judgment in favor of SLC and against Jia that conforms to the
26                       Final Award, including (1) ¥50 million plus interest at an
27                       annual rate of 7.5 percent to be calculated from March 15,
28                       2017, combined with post-default interest at an annual rate of
                                               11
                            PETITION TO CONFIRM ARBITRATION AWARD
       Case 2:18-cv-10255 Document 1 Filed 12/10/18 Page 13 of 13 Page ID #:13



1                     16.5 percent to be calculated from December 2, 2017, and
2                     doubled (for a total annual rate of 48 percent), under the Civil
3                     Procedure Law of the People’s Republic of China, from
4                     December 12, 2017; (2) ¥507,028 for costs incurred by SLC
5                     during the Arbitration; and (3) ¥319,740 for arbitration
6                     expenses disbursed by SLC to the Beijing Arbitration
7                     Commission;
8               c.    an award of post-judgment compound interest under 28 U.S.C.
9                     § 1961;
10              d.    an award of costs incurred by SLC in bringing this proceeding,
11                    including reasonable attorneys’ fees;
12              e.    an order of this Court retaining jurisdiction over the matter for
13                    any further proceedings as may be necessary to enforce the
14                    Final Award and any further awards or judgments which may
15                    be obtained by SLC against Jia; and
16              f.    any other relief that this Court, in the interests of justice, deems
17                    necessary and proper.
18
19   Dated: December 10, 2018             WALKER STEVENS CANNOM LLP
20
21
                                          By:     Bethany Stevens
                                                 Bethany Stevens
22
                                          Attorneys for Petitioner
23                                        Shanghai Lan Cai Asset
24                                        Management Co, Ltd.

25
26
27
28
                                            12
                         PETITION TO CONFIRM ARBITRATION AWARD
